DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Applicant’s amendment to the claims filed August 11, 2022 is acknowledged.  Claims 44, 45, 49, 50 and 56-58 (currently amended), 46-48 and 51-54 (previously presented) and 59-63 (newly added) will be examined on the merits.  Claims 1, 4, 5, 7, 10 and 55 are newly canceled and claims 2, 3, 6, 8, 9 and 11-43 were previously canceled.  Thus, claims 44-54 and 56-63 remain pending.  No claims have been withdrawn from consideration. 

THE FOLLOWING INCLUDE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENT

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.	Claims 44-54 and 56-63 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,689,695 in view of Marmaro et al. (U.S. Patent No. 6,605,451, cited on IDS of 07/20/2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a kit for carrying out multiplex amplifications (the composition of amended claims 58-63 overlap in scope with the claimed kit, as indicated in the Requirement for Restriction/Election for claims 44-58 of Group II) comprising a plurality of amplification primer sets suitable for carrying out a multiplex amplification and one or more or more single-stranded oligonucleotide probes which are complementary to all or a part of an amplified target sequence packed in a single container, and a second container or reaction vessel comprising a single set of amplification primers suitable for amplifying a sequence of interest to produce a single amplicon.  In addition, the claims of U.S. Patent No. 10,689,695 also recite that the second container comprises a single-stranded oligonucleotide probe complementary to all or a part of the single amplicon. The claims of the instant application differ from the claims of U.S. Patent No. 10,689,695 in that the claims of U.S. Patent No. 10,689,695 do not expressly teach that the second container comprises a plurality of reaction vessels, each of which comprises a single set of amplification primers suitable for amplifying a sequence of interest.  However, Marmaro teaches methods and a kit for performing a two-step multiplex amplification reaction in which a first step truncates a standard multiplex amplification round resulting in a product having a boosted target copy number while minimizing primer artifacts, while the second step divides the resulting products of the first step into optimized secondary single amplification reactions, each containing one of the primer sets that were used previously in the first step (see Abstract and column 4, lines 28-61).  Thus, Marmaro teaches kits that comprise combinations or mixtures of primer sets for performing a multiplex reaction, and separate primer sets for a performing a secondary reaction in a singleplex fashion to amplify products from the first round of amplification.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at time the invention was made to modify the claims of U.S. Patent No. 10,689,695 with the teaching of Marmaro to obtain the claimed invention since the skilled artisan would have been motivated with a reasonable expectation of success to include additional primer sets in a second series of containers or reaction vessels for performing a plurality of singleplex PCR assays as provided by Marmaro, for kits for carrying out both multiplex amplifications and a plurality of singleplex reactions for amplifying multiple sequences of interest. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 58-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The second section of independent claim 58 recites the limitations "a separate, second part comprising a plurality of second-stage amplification primer sets, each of which is suitable for amplifying a different sequence of interest, and a plurality of second-stage single stranded oligonucleotide probes, each of which corresponds to one of the second-stage amplification primer sets and each of which is complementary to all or part of at least one of said sequences of interest".  It is not clear if the second-stage amplification primer sets and their corresponding probes are each provided in separate reaction vessels such they are suitable for amplifying different sequences of interest in a singleplex reaction, or if they are intended to be in a mixture, which would suggest they are suitable for carrying out a multiplex amplification.  It is noted that the first part of the composition comprises a plurality of primer sets and probes, and is described as “suitable for carrying out a multiplex amplification”, but the second part of the composition is not described as “suitable for carrying out a multiplex amplification”, yet also comprises a plurality of primer sets and probes. 

Subject Matter Free of the Prior Art
6.	As indicated previously, claims 44-54, 56 and 57 are free of the closest prior art references of Godfrey et al. (U.S. Patent Pub. No. 2003/0017482, cited on IDS of 07/20/2020) and Marmaro et al. (U.S. Patent No. 6,605,451, cited on IDS of 07/20/2020), and no additional prior art references have been identified that teaches or suggests a kit for carrying out multiplex amplifications as currently claimed.  Similarly, the multi-part multiplex amplification composition of amended claims 58-63 is also free of the prior art, as the composition is of similar scope to the kit.  The composition, like the kit, comprises a first part comprising a plurality of amplification primer sets and a plurality of probes suitable for carrying out a multiplex amplification, and a second part comprising a plurality of amplification primer sets, and in addition, a plurality of probes. 

Response to Arguments
7.	Applicant's arguments filed August 11, 2022 have been fully considered. 
	Applicant argues that objections to claims 44-57 for minor informalities should be withdrawn, as the claims have been corrected as suggested by the examiner.  The examiner agrees and therefore the objections are withdrawn. 
	Applicant then argues that the rejection of claims 55 and 56 as being indefinite for reciting a phrase without proper antecedent basis should be withdrawn, as claim 55 has been canceled, while claim 56 has been amended to correct for antecedent basis.  The examiner agrees and therefore the rejection is withdrawn. 
Applicant then argues that the rejection of claim 58 under 35 U.S.C. § 102(e) over Godfrey et al. (U.S. Patent Pub. No. 2003/0017482) should be withdrawn since Godfrey fails to disclose the composition as currently claimed, as Godfrey teaches that different primer sets are added for performing the two stages of the assay, and furthermore, does not disclose that both stages of the assay include a probe.  The examiner agrees and therefore the rejection is withdrawn.  It is noted that new claims 59-63 are dependent from claim 58 are thus are not anticipated by Godfrey. 
  	Applicant indicates that the rejection of claims 44-57 under non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,689,695, in view of Marmaro et al. (U.S. Patent No. 6,605,451) will be considered once the other rejections of record are overcome.  Since the scope of independent claim 44 remains unchanged, and the composition of claim 58 has been amended to be of similar scope to the kit of claim 44, the rejection is maintained and has been updated to include claims 44-54 and 56-63 as currently amended. 
 
Summary
8.	Claims 44-54 and 56-63 are rejected under the judicially created doctrine of obviousness-type double patenting.  However, claims 44-54 and 56-63 are free of the prior art, as discussed above. 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637